11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Chelsi Leighann Lawson,                      * From the County Court
                                               at Law of Midland County
                                               Trial Court No. CC18110.

v. No. 11-16-00233-CV                        * September 15, 2016

Rapid Pipeline Services, LLC,                * Per Curiam Memorandum Opinion
and Stevie Ray Johnson,                        (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered Chelsi Leighann Lawson’s motion to dismiss
this appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Chelsi Leighann Lawson.